Affirmed as Modified and Memorandum Opinion filed May 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01028-CR

                  FREDDIE ORLANDO REYES, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1228962

                 MEMORANDUM                     OPINION

      Appellant Freddie Orlando Reyes pleaded guilty to murder and was
sentenced to twenty-five years’ confinement in the Institutional Division of the
Texas Department of Criminal Justice. In a single issue on appeal, appellant
contends there is insufficient evidence in the record to support the court’s order
that he pay a particular amount in court costs.     We modify the trial court’s
judgment to delete the specific amount of costs, and affirm the judgment as
modified.

      In its judgment, the trial court ordered appellant to pay $280.00 in court
costs. The clerk’s record in this case contains a computer screen printout from the
Harris County Justice Information Management System (JIMS), which shows
court costs in appellant’s case, which amount to $280.00.

      In Johnson v. State, 389 S.W.3d 513, 517 (Tex. App.—Houston [14th Dist.]
2012, pet. granted), this court held that if the record does not support the
assessment of a certain dollar amount in costs, the trial court errs in entering a
specific dollar amount in its judgment. The court further held that an unsigned
computer screen printout from JIMS that does not show it was brought to the
attention of the trial judge is not an actual bill of costs under article 103.001 of the
Texas Code of Criminal Procedure. Id. at 515, n. 1.

      Article 103.001 provides:

      A cost is not payable by the person charged with the cost until a
      written bill is produced or is ready to be produced, containing the
      items of cost, signed by the officer who charged the cost or the officer
      who is entitled to receive payment for the cost.

There is no evidence in the record that the computer screen printout in this record
was presented to the trial judge before he included the specific dollar amount in the
judgment. Therefore, we cannot consider the computer screen printout as an
appropriate bill of costs in this case. See Johnson, 389 S.W.3d at 515, n.1.; Jelks v.
State, No. 14-12-00509-CR; 2013 WL 638921 (Tex. App.—Houston [14th Dist.]
Feb. 21, 2013, pet. filed).

      For these reasons, the record in the trial court at the time this appeal was
filed did not contain any evidence supporting the assessment of $280.00 in court
costs. The trial court did not err in ordering appellant to pay costs, as such is

                                           2
mandated by the Code of Criminal Procedure. See Tex. Code Crim. Proc. art.
42.16. But the court did err in entering a specific dollar amount without any
support in the record for that dollar amount. See Johnson, 389 S.W.3d at 516.

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s
judgment to delete the specific amount of costs. See id. at 517. As modified, the
judgment is affirmed.




                                            PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3